Citation Nr: 1042569	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to October 
1947.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Tinnitus began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  Id.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of tinnitus.

In November 2007, the Veteran requested service connection for 
tinnitus.  He contends that he has had tinnitus since service due 
to noise exposure.  He is already in receipt of service 
connection for bilateral hearing loss due to inservice noise 
exposure.

A VA audiological examination was conducted in June 2008.  After 
a review of the Veteran's claims file, the examiner stated that 
is was less likely as not that the Veteran's tinnitus was due to 
inservice noise exposure.   .

The Veteran has noted symptomatology of tinnitus since service.  
Therefore, service connection is warranted based on continuity of 
symptomatology.  See Savage, supra.  

Since, in this decision, the Board is granting service connection 
for tinnitus, this is the greatest benefit the Veteran can 
receive under the circumstances. Any failure to notify or assist 
him is inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


